Citation Nr: 0105039	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  96-50 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.

Entitlement to an increased (compensable) evaluation for a 
brain concussion, scar, healed.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1966 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the San Juan, 
Puerto Rico, regional office (RO) of the Department of 
Veterans' Affairs (VA).  

A hearing was held at the RO in May 1998.


REMAND

A review of the evidence shows that the veteran was 
hospitalized in 1968 for a concussion.  A the time of his 
separation examination he reported nervousness and difficulty 
sleeping.  A March 1970 statement from a private physician is 
to the effect that he had treated the veteran in February 
1970.  The veteran gave a history of a concussion and 
nervousness since that time.  The actual treatment records 
are not on file.  

Schizophrenia was diagnosed during a May 1970 VA psychiatric 
examination. The veteran stated in a May 1996 Statement in 
Support of a Claim that in March 1996 he there was more 
medical records from his fee -basis doctor that could be 
obtain by the RO at any time.  In a July 1996 the RO 
requested fee-basis records from 1968 to 1969.  However, it 
is not clear whether there are additional records. 

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the 

obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 

Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for the 
disabilities in issue covering the period 
from November 1968 to the present that are 
not currently of record, to include copies 
of the actual treatment records from Dr. 
"Marrchand" (see FL 21-104 received in 
March 1970) and the records from his fee-
basis physician.

2.  Thereafter, a VA examination should be 
conducted by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness.  The claims folder 
and a copy of this remand should be made 
available to the examiner prior to the 
examination. The examiner is requested to 

indicate in the report that the folder was 
reviewed.  Any tests and specialized 
evaluations deemed necessary should be 
conducted.  

Following the examination it is requested 
that the examiner render an opinion was to 
whether it is as likely as not that any 
psychiatric illness diagnosed is related 
to service, to include the head injury?  
If no, whether it is as likely as not that 
a psychosis, if diagnosed, was manifested 
within one year after service?  A complete 
rationale for any opinion expressed should 
be included in the examination report.

3.  A VA examination should be conducted 
by a neurologist in order to determine the 
nature and severity of the residuals of 
the brain concussion.  All testing and any 
specialized examinations deemed necessary 
should be conducted.  The claims folder 
and a copy of this remand should be made 
available to the examiner prior to the 
examination.  The examiner is requested to 
indicate in the report that the folder was 
reviewed.  It is requested that the 
examiner obtain a detailed clinical 
history and current complaints, to include 
any headaches.  

It is requested that the examiner in the 
diagnosis identify all residuals resulting 
from the head injury.  A complete 
rationale for any opinion expressed should 
be included in the examination report.


4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 

the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


